Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (the “Agreement”) is made and
entered into effective as of June 15, 2011 (the “Effective Date”), by and
between William J. Ruckelshaus (“Employee”) and InfoSpace, Inc. (the “Company”).

RECITALS

A. On November 11, 2010, the Board of Directors of the Company (the “Board”)
appointed Employee as President and Acting Chief Executive Officer of the
Company. The Company and Employee entered into an Employment Agreement effective
as of November 11, 2010 (the “Original Agreement”) setting forth the terms and
conditions of Employee’s employment in such role.

B. On April 21, 2011, the Board appointed Employee as President and Chief
Executive Officer. The Company and Employee desire to amend and restate the
Original Agreement to set forth the terms and conditions of Employee’s
employment in such role.

In consideration of the mutual covenants herein contained the employment of
Employee by the Company, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Certain Definitions

(a) “Cause”. For purposes of this Agreement, “Cause” means, in the reasoned
discretion of the Company (as determined by the Board): (i) any act of criminal
or fraudulent misconduct by Employee in connection with Employee’s
responsibilities as an employee of the Company that is intended to result in
Employee’s personal enrichment, (ii) any violation by Employee of the Company’s
Code of Conduct and Ethics, (iii) Employee’s arrest for or conviction of a
felony or other crime that may materially reflect negatively on the Company,
(iv) breach of a fiduciary duty owed by Employee to the Company or its
stockholders, or (v) continued failure to diligently and reasonably perform
Employee’s job duties and obligations after, in the first instance of such
failure only, Employee has been given written notice of such noncompliance and
Employee has had a minimum of thirty (30) days to cure such noncompliance, if
such failure is reasonably susceptible to cure.

(b) “Change of Control”. For purposes of this Agreement, a “Change of Control”
is defined as the occurrence of any of the following:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the total
voting power represented by the Company’s then-outstanding voting securities;



--------------------------------------------------------------------------------

(ii) Any merger or consolidation of the Company with any other corporation that
has been approved by the stockholders of the Company, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company; or

(iii) Any sale or disposition by the Company, in one transaction or a series of
related transactions, of all or substantially all the Company’s assets.

(c) “Code”. For purposes of this Agreement, “Code” means the Internal Revenue
Code of 1986, as amended.

(d) “Disability”. For purposes of this Agreement, “Disability” is defined as
Employee’s inability to perform his employment duties to the Company hereunder,
with or without reasonable accommodation, for 180 days (in the aggregate) in any
one-year period as determined by an independent physician selected by the
Company.

(e) “Good Reason”. For purposes of this Agreement, “Good Reason” means the
occurrence of any of the following without Employee’s express prior written
consent: (i) a material reduction of or to Employee’s authority, duties, or
responsibilities, title or reporting relationship, excluding Good Reason in
Connection with a Significant Corporate Transaction (as defined below); (ii) a
substantial reduction of the facilities available to Employee that occurs within
twelve (12) months following a Change of Control, unless such reduction is
shared by similarly-situated employees; (iii) a material reduction by the
Company of Employee’s base salary or Target Bonus; (iv) a material reduction by
the Company in the kind or level of employee benefits to which Employee is
entitled that occurs within twelve (12) months following a Change of Control,
unless similarly-situated employees also experience a reduction; (v) the
requirement that Employee re-locate his primary work location more than 25 miles
from Bellevue, Washington or from any work location to which the Company
transfers Employee during the course of his employment and to which such
transfer Employee has agreed in writing; or (vi) a material breach of this
Agreement by the Company. The term “Good Reason in Connection with a Significant
Corporate Transaction” means the occurrence, within twelve (12) months following
the consummation of a Significant Corporate Transaction and without Employee’s
express prior written consent, of a material reduction of or to Employee’s
authority, duties, or responsibilities, title or reporting relationship,
(including not appointing Employee as the Chief Executive Officer of any entity
resulting from or surviving any Significant Corporate Transaction).

Notwithstanding the foregoing, termination of employment by Employee will not be
for Good Reason (including, for the avoidance of doubt, Good Reason in
Connection with a Significant Corporate Transaction) unless (x) Employee
delivers written notice to the Company (the “Good Reason Notice”) of the
existence of the condition which Employee believes constitutes Good Reason
within thirty (30) days of the initial existence of such condition (which notice
specifically identifies such condition), (y) the Company fails to remedy such
condition

 

2



--------------------------------------------------------------------------------

within thirty (30) days after the date on which it receives such notice (the
“Cure Period”), and (z) Employee actually terminates employment within thirty
(30) days after the expiration of the Cure Period.

(f) “Release”. For purposes of this Agreement, “Release” is defined as a full
release of claims against the Company in the form attached hereto as Exhibit A;
provided, however, that notwithstanding the foregoing, such Release is not
intended to and will not waive Employee’s rights: (i) to indemnification
pursuant to any applicable provision of the Company’s Bylaws or Certificate of
Incorporation, as amended, pursuant to any written indemnification agreement
between Employee and the Company, or pursuant to applicable law; (ii) to vested
benefits or payments specifically to be provided to Employee under this
Agreement or any Company employee benefit plans or policies; or (iii) respecting
any claims which Employee may have solely by virtue of Employee’s status as a
shareholder of the Company. The Release also shall not include claims that an
employee cannot lawfully release through execution of a general release of
claims.

(g) “Section 409A”. For purposes of this Agreement, “Section 409A” means
Section 409A of the Code and the Treasury Regulations and official guidance
issued in respect of Section 409A of the Code.

(h) “Significant Corporate Transaction”. For purposes of this Agreement,
“Significant Corporate Transaction” means an acquisition, purchase of assets or
equity interests, merger, consolidation, joint venture, partnership, business
combination, tender or exchange offer, recapitalization, or similar transaction
(a “Transaction”), other than a Change of Control or a Transaction with a
subsidiary or another corporation or other entity that is controlled by the
Company, with a Transaction Value equal to or greater than $100,000,000 in the
aggregate.

(i) “Transaction Value”. For purposes of this Agreement, “Transaction Value”
means the sum of (i)(A) in the case of a Transaction involving the capital stock
or equity of another corporation or other entity (a “Target”), the total fair
market value (at the time of closing) of all consideration paid or payable, or
otherwise to be distributed, directly or indirectly, in respect of a share of
Target capital stock in connection with the Transaction multiplied by the
Target’s Fully Diluted Shares Outstanding and (B) in the case of a Transaction
involving assets of the Target, the total fair market value (at the time of
closing) of all consideration paid or payable, directly or indirectly, to the
Target in connection with the Transaction, plus (without duplication) (ii) the
amount of all indebtedness for borrowed money, preferred stock, capital leases
and any other liabilities and obligations for borrowed money on the Target
business’ financial statements immediately following the closing or directly or
indirectly assumed, retired, repaid, redeemed or defeased in connection with a
Transaction, plus (iii) the aggregate fair market value (at the time of any
closing) of any other consideration (tangible or intangible) paid by the
Company. For purposes of this definition, consideration includes cash,
securities, property, rights (contractual or otherwise), any dividends payable
to stockholders of the Target after the date hereof (other than normal, ordinary
course, recurring dividends) and any other form of consideration.

(j) “Target’s Fully Diluted Shares Outstanding” means the total number of shares
of common stock of the Target outstanding plus the total net number of shares
calculated on a

 

3



--------------------------------------------------------------------------------

“treasury stock” basis of common stock issuable upon exercise, conversion or
exchange of any outstanding securities exercisable, convertible or exchangeable
into or for shares of common stock of the Target including, without limitation,
all outstanding stock options of the Target.

2. Duties and Scope of Employment. The Company shall employ Employee in the
position of President and Chief Executive Officer. Employee shall report
directly to the Board. Employee will render such business and professional
services in the performance of Employee’s duties, consistent with Employee’s
position(s) within the Company, as shall be reasonably assigned to Employee at
any time and from time to time by the Board. Employee will also continue to
serve on the Board without any compensation other than the compensation Employee
is entitled to receive under this Agreement (provided, however, that the options
and other equity awards issued to Employee prior to November 11, 2010 shall
remain outstanding and shall continue to vest in accordance with their terms).
Employee acknowledges that during the Employment Term he is not eligible to
receive compensation for serving on the Board in his capacity as a director.
Upon termination of Employee’s employment for any reason, unless otherwise
requested by the Board, Employee will be deemed to have resigned from the Board
(and all other positions held at the Company and its affiliates) voluntarily,
without any further action by Employee, as of the end of Employee’s employment
and Employee, at the Board’s request, will execute any documents necessary to
reflect his resignation.

3. Obligations. While employed hereunder, Employee will perform his duties
ethically, faithfully and to the best of Employee’s ability and in accordance
with law and Company policy. Employee agrees not to actively engage in any other
employment, occupation or consulting activity for any direct or indirect
remuneration without the express written prior approval of the Board; provided,
however, that notwithstanding anything to the contrary in the Company’s
Supplementary Terms of Employment—President attached hereto as Exhibit B,
Employee may engage in charitable activities so long as such activities do not
materially interfere with Employee’s responsibilities to the Company.

4. Employment Term. Subject to the terms and conditions hereof, including
without limitation Sections 6 and 7, Employee shall be employed by the Company
for a period of three (3) years (the “Employment Term”) commencing on the
Effective Date. Notwithstanding the foregoing, but subject to the provisions of
Sections 6 and 7, the Company and Employee acknowledge that Employee’s
employment is and shall continue to be terminable at will, (whether during or
following the end of the Employment Term), with either party able to terminate
the employment relationship with or without Cause during the Employment Term and
for any or no reason following the expiration of the Employment Term.

5. Compensation and Benefits

(a) Base Compensation. While Employee is an active full-time employee of the
Company, the Company shall pay Employee as compensation for Employee’s services
hereunder an annual base salary determined as follows: (i) during the first year
of the Employment Term, Employee’s annual base salary will be $400,000; during
the second year of the Employment Term (beginning on the first anniversary of
the Effective Date), Employee’s annual base salary will be $425,000; and
(iii) during the third year of the Employment Term (beginning on the third
anniversary of the Effective Date), Employee’s annual base salary will be
$450,000. Such salary shall be earned and paid ratably for work performed,
subject to applicable tax withholdings, and shall be paid periodically in
accordance with normal Company payroll practices.

 

4



--------------------------------------------------------------------------------

(b) Incentive Bonus. In addition to annual base salary, for each year of
employment with the Company under this Agreement, Employee may receive a
performance bonus equal to an amount to be determined by the Compensation
Committee of the Board (the “Committee”). The target amount of the performance
bonus for each year shall be not less than 100% of the annual base salary in
effect for such year (“Target Bonus”). The amount of any bonus payable pursuant
to this Section 5(b) shall be paid to Employee in a lump sum cash payment as
soon as practicable after the close of the calendar year to which the bonus
relates, but in any event by no later than March 15 following the close of such
calendar year.

(c) Other Bonus. Pursuant to Section 5(b) of the Original Agreement, the Company
agreed to pay Employee a bonus in the aggregate amount of $150,000, payable in
four equal installments of $37,500. Of that amount, the Company has paid
Employee $75,000. The remaining portion of such bonus will be paid in two equal
installments of $37,500 on the first payroll date following August 11, 2011 and
November 11, 2011, respectively, subject to Employee’s continued employment on
each such payment date (or in the case of the payment of the final installment
only, on November 11, 2011).

(d) Benefits. Employee and his eligible dependents shall be eligible to
participate in the employee benefit plans which are available or which become
available to other employees of the Company, with the adoption or maintenance of
such plans to be in the discretion of the Company, subject in each case to the
generally applicable terms and conditions of the plan or program in question and
to the determination of any committee administering such plan or program. Such
benefits shall include participation in the Company’s group medical, life,
disability, and retirement plans, and any supplemental plans available to senior
executives of the Company from time to time. The Company reserves the right to
change or terminate its employee benefit plans and programs at any time.

(e) Expenses. The Company will reimburse Employee for reasonable business
expenses incurred by Employee in the furtherance of or in connection with the
performance of Employee’s duties hereunder, in accordance with the Company’s
expense reimbursement policy as in effect from time to time.

(f) Market Stock Units. Employee will be granted target market stock units in an
amount equal to 40,000 market stock units (the “Initial MSU Grant”). Provided
that Employee continues to be an active full-time employee of the Company,
during each of the second and third years of the Employment Term, Employee shall
be entitled to receive an additional award of market stock units with a target
number of market stock units of not less than 40,000 or such larger number as
the Committee, in its sole discretion, may approve (each, an “Additional MSU
Grant,” and together with the Initial MSU Grant, the “MSU Grants”). The Initial
MSU Grant and each Additional MSU Grant awarded pursuant to the terms of this
Section 6(f) shall be subject to the terms and conditions of a Notice of Grant
of Market Stock Units and Market Stock Unit Agreement in substantially the form
set forth as Exhibit C hereto (each, an “Award Agreement”) and the Company’s
Restated 1996 Flexible Stock Incentive Plan (the “1996 Plan”); provided,
however, that notwithstanding the foregoing, in the event of a conflict between
the terms and conditions of an Award Agreement or the 1996 Plan and this
Agreement, the terms and conditions of this Agreement shall prevail.

 

5



--------------------------------------------------------------------------------

(g) Stock Options. Employee will be granted a non-qualified stock option (the
“Initial Option”) to purchase 800,000 shares of the Company’s common stock at an
exercise price per share equal to the closing price of the Company’s common
stock as reported on the Nasdaq Global Select Market on the date of grant (or,
if there is no such reported price on the date of such grant, the closing price
on the trading day on the Nasdaq Global Select Market immediately first
preceding the date of grant). On January 3, 2012, provided that Employee
continues to be an active full-time employee of the Company on such date,
Employee will be granted an additional non-qualified stock option (the
“Additional Option,” and together with the Initial Option, the “Options”) to
purchase 200,000 shares (as adjusted for stock splits, stock dividends, and
similar transactions occurring after the Effective Date) of the Company’s common
stock at an exercise price per share equal to the closing price of the Company’s
common stock as reported on the Nasdaq Global Select Market on the date of grant
(or, if there is no such reported price on the date of such grant, the closing
price on the trading day on the Nasdaq Global Select Market immediately first
preceding the date of grant). Subject to the accelerated vesting provisions set
forth herein, the Initial Option and, if granted, the Additional Option shall
vest as to one-third of the shares subject thereto on the one-year anniversary
of the Effective Date and shall vest ratably in four equal six (6) month
increments thereafter over the two (2) year period commencing on the one-year
anniversary of the Effective Date, subject to Employee’s continued full-time
employment by the Company on the relevant vesting dates. Each of the Options
shall be subject to the terms and conditions of the 1996 Plan and the
Nonqualified Stock Option Letter Agreement in substantially the form of Exhibit
D hereto (the “Stock Option Agreement”); provided, however, that notwithstanding
the foregoing, in the event of a conflict between the terms and conditions of a
Stock Option Agreement or the 1996 Plan and this Agreement, the terms and
conditions of this Agreement shall prevail.

(h) RSU Grant. Nothing in this Agreement will modify the terms of the RSU Grant
(as defined in the Original Agreement) made pursuant to Section 5(e) of the
Original Agreement. The RSU Grant shall continue to be subject to the terms and
conditions of the Notice of Grant of Restricted Stock Units, Restricted Stock
Unit Agreement and the 1996 Plan and, subject to the foregoing, shall continue
to vest on a monthly basis on the original schedule set forth in Section 5(e) of
the Original Agreement.

6. Termination of Employment

(a) Termination by Company for Cause; Voluntary Termination. In the event
Employee’s employment with the Company is terminated for any reason (including
for Cause) by the Company or voluntarily by Employee for any reason (including
for Good Reason), (i) the Company shall pay Employee any unpaid base salary due
for periods prior to the date of termination of employment (“Termination Date”);
(ii) the Company shall pay Employee any unpaid bonus compensation pursuant to
Sections 5(b) and 5(c), to the extent earned through the Termination Date;
(iii) the Company shall pay Employee all of Employee’s accrued and unused “paid
time off” (“PTO”), if any, through the Termination Date; and (iv) following
submission of proper expense reports by Employee, the Company shall reimburse
Employee for all expenses reasonably and necessarily incurred by Employee in
connection with the business of the

 

6



--------------------------------------------------------------------------------

Company through the Termination Date (collectively, the “Accrued Obligations”).
The Accrued Obligations shall be paid promptly upon termination and within the
period of time mandated by applicable law (but, in any event, within thirty
(30) days after the Termination Date). The Accrued Obligations paid or provided
pursuant to this Section 6(a) shall be in addition to the payments and benefits,
if any, to be provided to Employee upon his termination of employment pursuant
to Section 6(b), 6(c), 6(d), or 6(e) below. Except as expressly stated above or
as required by law, Employee shall receive no further compensation in any form
other than as set forth in this paragraph.

(b) Termination by Company without Cause or by Employee for Good Reason. The
Company may terminate Employee’s employment without Cause at any time, and
Employee may likewise terminate his employment at any time. If, during the
Employment Term (including without limitation following a Change of Control),
Employee’s employment with the Company is terminated by the Company without
Cause or Employee terminates employment with the Company for Good Reason (other
than for Good Reason in Connection with a Significant Corporate Transaction),
then subject to Section 6(f), Employee shall receive the following payments and
benefits (all of which payments and benefits described under Sections 6(b)(i)
through 6(b)(vi) and the terms and conditions under which such payments and
benefits are to be paid or provided, are collectively referred to as the
“Severance Benefits”):

(i) a severance payment in an amount equal to one times Employee’s annual base
salary in effect as of the Termination Date (less applicable withholding taxes),
which amount shall be payable in a single lump sum on the first payroll date
that is at least 60 days following the Termination Date (but, in any event, by
no later than March 15 of the calendar year immediately following the calendar
year that includes the Termination Date), in accordance with Section 13(b)(ii)
hereof;

(ii) an additional severance payment in an amount equal to 100% of the Target
Bonus for the year in which the Termination Date occurs (less applicable
withholding taxes), which amount shall be payable in a single lump sum on the
first payroll date that is at least 60 days following the Termination Date (but,
in any event, by no later than March 15 of the calendar year immediately
following the calendar year that includes the Termination Date), in accordance
with Section 13(b)(ii) hereof;

(iii) a lump sum payment in an amount equal to (i) the monthly COBRA premium in
effect under the Company’s group health plan as of the Termination Date for the
coverage in effect under such plan for Employee (and Employee’s spouse and
dependent children) on such date multiplied by (ii) 12, which amount shall be
payable in a single lump sum on the first payroll date that is at least 60 days
following the Termination Date (but, in any event, by no later than March 15 of
the calendar year immediately following the calendar year that includes the
Termination Date), in accordance with Section 13(b)(ii) hereof;

 

7



--------------------------------------------------------------------------------

(iv) all of Employee’s then-unvested RSU Grant shall immediately vest and, in
the event that Employee does not continue to serve on the Board following the
Termination Date, all of the then-unvested options and other equity awards
issued to Employee before November 11, 2010 shall immediately vest and become
exercisable in accordance with their terms;

(v) Employee’s outstanding MSU Grants, to the extent unearned as of the
Termination Date, shall become Earned MSUs in an amount calculated in accordance
with Section 19.3 or 19.4 of the applicable Award Agreement, as applicable, and
all of Employee’s outstanding Earned MSUs (including MSUs that become Earned
MSUs as described in this Section 6(b)(v)) that are unvested as of the
Termination Date shall become 100% vested;

(vi) if (A) the Termination Date occurs prior to the one-year anniversary of the
Effective Date, the Initial Option will become vested with respect to 500,000
shares (as adjusted for stock splits, stock dividends, and similar transactions
occurring after the Effective Date) of the Company’s common stock and (B) if the
Termination Date occurs on or after the one-year anniversary of the Effective
Date, the Options will become vested with respect to 100% of the shares of the
Company’s common stock issuable upon exercise thereof; and

(vii) To the extent vested (including as a result of the acceleration provided
under Section 6(b)(vi)), each of the Options will remain exercisable until the
first to occur of twelve (12) months following the Termination Date or such
Option’s original expiration date.

(c) Termination of Employment after Significant Corporate Transaction

(i) If within twelve (12) months following the consummation of a Significant
Corporate Transaction, the Company terminates Employee’s employment without
Cause, then subject to Section 6(f):

(A) Employee shall receive the Severance Benefits provided under
Sections 6(b)(i), (ii), (iii), (iv), and (v); provided, however, that in the
event such termination occurs prior to January 3, 2012, the amount of the
severance payment described in Section 6(b)(i) will be increased by $500,000;

(B) The Options shall become vested with respect to 100% of the shares issuable
upon the exercise thereof; and

(C) To the extent vested (including as a result of the acceleration provided
under Section 6(c)(i)(B)), each of the Options will remain exercisable until the
first to occur of twelve (12) months following the Termination Date or such
Option’s original expiration date.

(ii) If within twelve (12) months following the consummation of a Significant
Corporate Transaction, Employee terminates employment with the Company for Good
Reason in Connection with a Significant Corporate Transaction, then subject to
Section 6(f), Employee shall receive the following payments and benefits:

 

8



--------------------------------------------------------------------------------

(A) Employee’s outstanding MSU Grants, to the extent unearned as of the
Termination Date, shall become Earned MSUs in an amount calculated in accordance
with Section 19.3 of the applicable Award Agreement, and all of Employee’s
outstanding Earned MSUs (including MSUs that become Earned MSUs as described in
this Section 6(c)(ii)(A)) that are unvested as of the Termination Date shall
become 100% vested;

(B) A portion of Employee’s outstanding unvested Options equal (in the
aggregate) to the Significant Corporate Transaction Acceleration Number (as
hereinafter defined) will become vested. The term “Significant Corporate
Transaction Acceleration Number” means the greater of: (I) 150,000 shares (as
adjusted for stock splits, stock dividends, and similar transactions occurring
after the Effective Date) and (II) the number that is equal to the difference
between 500,000 (as adjusted for stock splits, stock dividends, and similar
transactions occurring after the Effective Date) and the number of shares that
are issuable (or have been issued) upon exercise of Options that have already
vested prior to giving effect to the accelerated vesting provided under this
Section 6(c)(ii)(B). The accelerated vesting provided under this
Section 6(c)(ii)(B) shall apply, first, to the unvested portion of the Initial
Option and, second, if the Significant Corporate Transaction Acceleration Number
exceeds the number of shares issuable upon exercise of the portion of the
Initial Option that is unvested as of the Termination Date prior to giving
effect to such accelerated vesting, to the Additional Option; provided, that in
no event will the aggregate number of shares for which the Options are
accelerated under this Section 6(c)(ii)(B) exceed the Significant Corporate
Transaction Acceleration Number; and

(C) To the extent vested (including as a result of the acceleration provided
under Section 6(c)(ii)(B)), each of the Options will remain exercisable until
the first to occur of twenty-four (24) months following the Termination Date or
such Option’s original expiration date.

For the avoidance of doubt, the payments and benefits described under this
Section 6(c) shall be the only payments and benefits to which Employee is
entitled in the event that Employee’s employment terminates under this
Section 6(c).

(d) Death. In the event of Employee’s death while employed hereunder, and
subject to Section 6(f), Employee’s beneficiary (or such other person(s)
specified by will or the laws of descent and distribution) shall be entitled to
receive a lump-sum payment in an amount equal to three (3) months annual base
salary in effect as of the Termination Date (less applicable withholding taxes),
which amount shall be payable in a single lump sum on the first payroll date
that is at least 60 days following the Termination Date (but, in any event, by
no later than March 15 of the calendar year immediately following the calendar
year that includes the Termination Date), in accordance with Section 13(b)(ii)
hereof.

(e) Disability. In the event of Employee’s termination of employment with the
Company due to Disability, and subject to Section 6(f), Employee shall be
entitled to receive a lump-sum payment in an amount equal to six (6) months
annual base salary in effect as of the Termination Date (less applicable
withholding taxes), which amount shall be payable in a single

 

9



--------------------------------------------------------------------------------

lump sum on the first payroll date that is at least 60 days following the
Termination Date (but, in any event, by no later than March 15 of the calendar
year immediately following the calendar year that includes the Termination
Date), in accordance with Section 13(b)(ii) hereof.

(f) Release and Other Conditions. The payments and benefits described in
Sections 6(b) through 6(e) are expressly conditioned on (i) Employee (or, in the
case of Employee’s death, Employee’s representative) signing and delivering (and
not revoking thereafter) a Release to the Company (which, in the case of
Employee’s death, also releases any claims by Employee’s estate or survivors)
within sixty (60) days following the Termination Date and (ii) Employee
continuing to satisfy any obligations to the Company under this Agreement, the
Release and the Supplementary Terms of Employment—President attached hereto as
Exhibit B, and any other agreement(s) between Employee and the Company. In the
event the Release described in Section 6(f)(i) is not executed, delivered and
effective by the 60th day after the Termination Date, none of such payments or
benefits shall be provided to Employee.

7. Section 280G

(a) Amount of Payments and Benefits. Notwithstanding anything to the contrary
herein, in the event that Employee becomes entitled to receive or receives any
payments, options, awards or benefits (including, without limitation, the
monetary value of any non-cash benefits and the accelerated vesting of
equity-based awards) under this Agreement or under any other plan, agreement or
arrangement with the Company or any person affiliated with the Company
(collectively, the “Payments”), that may separately or in the aggregate
constitute “parachute payments” within the meaning of Section 280G of the Code
and the Treasury Regulations promulgated thereunder (or any similar or successor
provision) (collectively, “Section 280G”) and it is determined that, but for
this Section 7(a), any of the Payments will be subject to any excise tax
pursuant to Section 4999 of the Code or any similar or successor provision (the
“Excise Tax”), the Company shall pay to Employee either (i) the full amount of
the Payments or (ii) an amount equal to the Payments, reduced by the minimum
amount necessary to prevent any portion of the Payments from being an “excess
parachute payment” (within the meaning of Section 280G) (the “Capped Payments”),
whichever of the foregoing amounts results in the receipt by Employee, on an
after-tax basis, of the greatest amount of Payments notwithstanding that all or
some portion of the Payments may be subject to the Excise Tax. For purposes of
determining whether Employee would receive a greater after-tax benefit from the
Capped Payments than from receipt of the full amount of the Payments, (i) there
shall be taken into account any Excise Tax and all applicable federal, state and
local taxes required to be paid by Employee in respect of the receipt of such
payments and (ii) such payments shall be deemed to be subject to federal income
taxes at the highest rate of federal income taxation applicable to individuals
that is in effect for the calendar year in which the payments and benefits are
to be paid, and state and local income taxes at the highest rate of taxation
applicable to individuals in the state and locality of Employee’s residence on
the effective date of the relevant transaction described under
Section 280G(b)(2)(A)(i) of the Code, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes (as determined by assuming that such deduction is subject to the maximum
limitation applicable to itemized deductions under Section 68 of the Code and
any other limitations applicable to the deduction of state and local income
taxes under the Code).

 

10



--------------------------------------------------------------------------------

(b) Computations and Determinations. All computations and determinations called
for by this Section 7 shall be made by an independent accounting firm or
independent tax counsel appointed by the Company (the “Tax Counsel”), and all
such computations and determinations shall be conclusive and binding on the
Company and Employee. For purposes of such calculations and determinations, the
Tax Counsel may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Tax Counsel shall submit
its determination and detailed supporting calculations to both Employee and the
Company within 15 days after receipt of a notice from either the Company or
Employee that Employee may receive payments which may be considered “parachute
payments.” The Company and Employee shall furnish to the Tax Counsel such
information and documents as the Tax Counsel may reasonably request in order to
make the computations and determinations called for by this Section 7. The
Company shall bear all costs that the Tax Counsel may reasonably incur in
connection with the computations and determinations called for by this
Section 7.

(c) Reduction Methodology. In the event that Section 7(a) applies and a
reduction is required to be applied to the Payments thereunder, the Payments
shall be reduced by the Company in its reasonable discretion in the following
order: (i) reduction of any Payments that are subject to Section 409A on a
pro-rata basis or such other manner that complies with Section 409A, as
determined by the Company, and (ii) reduction of any Payments that are exempt
from Section 409A.

8. No Impediment to Agreement. Employee hereby represents to the Company that
Employee is not, as of the date hereof, and will not be during Employee’s
employment with the Company, employed under contract, oral or written, by any
other person, firm or entity, and is not and will not be bound by the provisions
of any restrictive covenant or confidentiality agreement which would constitute
an impediment to, or restriction upon, Employee’s ability to enter this
Agreement and to perform the duties of Employee’s employment.

9. Confidentiality. Employee also agrees to abide by the terms of the
“Supplementary Terms of Employment—President” that Employee entered into in
connection with the Original Agreement and which is attached as Exhibit B and
incorporated herein by reference.

10. Arbitration. Employee agrees, as a condition to Employee’s employment that
any employment related disputes between Employee and the Company are subject to
binding arbitration in accordance with the terms of the “Supplementary Terms of
Employment—President” that are attached as Exhibit B and incorporated herein by
reference.

11. Successors; Personal Services. The services and duties to be performed by
Employee hereunder are personal and may not be assigned or delegated. This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors and assigns, and Employee and Employee’s heirs and representatives.

12. Notices. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Employee, mailed notices shall be
addressed to Employee at the home address, which

 

11



--------------------------------------------------------------------------------

Employee most recently communicated to the Company in writing, with a copy to
Employee’s counsel as designated by Employee whose address is provided in
Exhibit A attached hereto. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its General Counsel.

13. Section 409A

(a) The parties intend that this Agreement and the payments and benefits
provided hereunder be exempt from the requirements of Section 409A, to the
maximum extent possible, whether pursuant to the short-term deferral exception
described in Treasury Regulation Section 1.409A-1(b)(4), the involuntary
separation pay plan exception described in Treasury Regulation
Section 1.409A-1(b)(9)(iii), or otherwise. To the extent Section 409A is
applicable to this Agreement, the parties intend that this Agreement and any
payments and benefits thereunder comply with the deferral, payout and other
limitations and restrictions imposed under Section 409A. Notwithstanding
anything herein to the contrary, this Agreement shall be interpreted, operated
and administered in a manner consistent with such intentions.

(b) Without limiting the generality of the foregoing, and notwithstanding any
other provision of this Agreement to the contrary:

(i) if Employee is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Section 409A, then with regard
to any payment that is considered a “deferral of compensation” under
Section 409A payable on account of a “separation from service,” such payment
shall be made on the date which is the earlier of (A) the date that is six
(6) months and one day after the date of such “separation from service” of
Employee and (B) the date of Employee’s death (the “Delay Period”), to the
extent required under Section 409A. Within ten (10) business days following the
expiration of the Delay Period, all payments delayed pursuant to this
Section 13(b)(i) (whether they would have otherwise been payable in a single sum
or in installments in the absence of such delay) shall be paid to Employee in a
lump sum, and all remaining payments due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for those
payments in this Agreement;

(ii) to the extent that any payments or benefits under this Agreement are
conditioned on a Release, if the Release is executed and delivered by Employee
to the Company and becomes irrevocable and effective within the specified 60-day
post-termination period, then, subject to Section 13(b)(i) above and to the
extent not exempt under Section 409A, such payments or benefits shall be made or
commence on the first payroll date after the date that is sixty (60) days after
the Termination Date (but, in any event, by no later than March 15 of the
calendar year immediately following the calendar year that includes the
Termination Date). If a payment or benefit under this Agreement is conditioned
on a Release and such Release is not executed, delivered and effective by the
60th day after the Termination Date, such payment or benefit shall not be paid
or provided to Employee;

(iii) all expenses or other reimbursements under this Agreement shall be made on
or prior to the last day of the taxable year following the taxable year in which
such expenses were incurred by Employee (provided that if any such
reimbursements constitute taxable income

 

12



--------------------------------------------------------------------------------

to Employee, such reimbursements shall be paid no later than March 15th of the
calendar year following the calendar year in which the expenses to be reimbursed
were incurred). No such reimbursement or expenses eligible for reimbursement in
any taxable year shall in any way affect the expenses eligible for reimbursement
in any other taxable year, and Employee’s right to reimbursement shall not be
subject to liquidation in exchange for any other benefit;

(iv) for purposes of Section 409A, Employee’s right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within thirty (30) days”), the actual date of payment
within the specified period shall be within the sole discretion of the Company;

(v) in no event shall any payment under this Agreement that constitutes a
“deferral of compensation” for purposes of Section 409A be offset by any other
payment pursuant to this Agreement or otherwise; and

(vi) to the extent required for purposes of compliance with Section 409A,
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Section 409A, and for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”

(c) The Company and Employee agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions that may be
necessary, appropriate, or desirable to avoid imposition of additional tax or
income recognition on Employee under Section 409A, in each case to the maximum
extent permitted. Notwithstanding any provision of this Agreement to the
contrary, (i) in no event will the Company be liable for any additional tax,
interest, or penalty that may be imposed on Employee by Section 409A or damages
for failing to comply with Section 409A and (ii) Employee acknowledges and
agrees that Employee will not have any claim or right of action against the
Company or any of its employees, officers, directors or agents in the event it
is determined that any payment or benefit provided hereunder does not comply
with Section 409A.

14. Miscellaneous Provisions

(a) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(b) Entire Agreement. This Agreement (including exhibits) shall supersede and
replace all prior agreements or understandings relating to the subject matter
hereof, and no agreements, representations or understandings (whether oral or
written or whether express or

 

13



--------------------------------------------------------------------------------

implied) which are not expressly set forth in this Agreement have been made or
entered into by either party with respect to the relevant matter hereof. This
Agreement may not be modified except expressly in a writing signed by both
parties.

(c) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal substantive laws of the State
of Washington without reference to any choice of law rules.

(d) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(e) No Assignment of Benefits. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, in respect of
bankruptcy, garnishment, attachment or other creditor’s process, and any action
in violation of this subsection shall be void.

(f) No Duty to Mitigate. Employee shall not be required to mitigate the amount
of any payment contemplated by this Agreement, nor shall any such payment be
reduced by any earnings that Employee may receive from any other source.

(g) Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of all applicable income, employment and other taxes.

(h) Assignment by Company. The Company may assign its rights under this
Agreement to an affiliate (as defined under the Securities Exchange Act of
1934), and an affiliate may assign its rights under this Agreement to another
affiliate of the Company or to the Company. In the case of any such assignment,
the term “Company” when used in a section of this Agreement shall mean the
corporation that actually employs the Employee.

(i) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

(j) Effect on Original Agreement. This Agreement amends and restates the
Original Agreement, which is superseded in all respects hereby.

[Signature Page Follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

COMPANY:    INFOSPACE, INC.   

/s/ Linda A. Schoemaker

   By: Linda A. Schoemaker    Title: interim General Counsel and Secretary
EMPLOYEE:   

/s/ William J. Ruckelshaus

   William J. Ruckelshaus



--------------------------------------------------------------------------------

Exhibit C

INFOSPACE, INC.

RESTATED 1996 FLEXIBLE STOCK INCENTIVE PLAN

NOTICE OF GRANT OF MARKET STOCK UNITS

Unless otherwise defined herein, the terms defined in the Restated 1996 Flexible
Stock Incentive Plan (the “Plan”) of InfoSpace, Inc. (the “Company”) shall have
the same defined meanings in this Notice of Grant of Market Stock Units (the
“Notice of Grant”).

Name:     William J. Ruckelshaus (the “Participant”)

You have been granted an award (the “Award”) of restricted stock units
(described in the Notice of Grant as market stock units (“Market Stock Units” or
“MSUs”)) under the Plan. Each of the MSUs (an “MSU”) is equivalent to one share
of the common stock of the Company (the “Stock”) for purposes of determining the
number of shares of the Stock (a “Share” or “Shares”) subject to the Award. None
of the MSUs will be issued (nor will you have the rights of a stockholder with
respect to the underlying Shares) until the vesting conditions described below
are satisfied. Subject to the provisions of the Market Stock Unit Agreement
attached as Exhibit A hereto and incorporated herein in its entirety (the
“Agreement”), the Plan, and the Amended and Restated Employment Agreement dated
as of June 15, 2011, between the Company and the Participant, as may be amended
or supplemented from time to time (“the “Employment Agreement”), the principal
features of the Award are as follows.

 

Date of Grant:    June 15, 2011 (the “Grant Date”). Vesting Start Date:    June
15, 2011 (the “Vesting Start Date”). Target Number of MSUs:   
40,000, subject to adjustment as provided by the Agreement (the “Target Number
of MSUs”). Maximum Number of MSUs:    60,000 (the “Maximum Number of MSUs”).
Performance Criteria:    The level of attainment of the performance criteria
shall be the difference, measured in percentage points, for the Company Total
Stockholder Return and the Benchmark Index Total Return, both determined in
accordance with Section 2 of the Agreement (the “Performance Criteria”).
Benchmark Index:    iShares Russell 2000 Index (NYSE: IWM) (the “Benchmark
Index”).

 

Page 1



--------------------------------------------------------------------------------

Earned MSUs:    The number of earned MSUs, if any (not to exceed the Maximum
Number of MSUs), shall equal the
product of (i) the Target Number of MSUs, multiplied by (ii) the Relative Return
Factor, as illustrated
in Appendix A (the “Earned MSUs”).   

 

Relative Return Factor:    A percentage (rounded to the nearest 1/10th of 1% and
not greater than 150% or less than 0%) equal to the sum of (i) 100% plus (ii)
the product of (A) 3.0, multiplied by (B) the difference (whether positive or
negative) equal to (i) the Company Total Stockholder Return minus (ii) the
Benchmark Index Total Return, as illustrated in Appendix A (the “Relative Return
Factor”).    Vesting Schedule:    Approximately one-third (1/3) of the Earned
MSUs will vest on June 15, 2012, the one-year anniversary of the Vesting Start
Date (or, if later, on the date on which the Plan Administrator certifies the
number of MSUs which have become Earned MSUs), approximately one-third (1/3)
will vest June 15, 2013, on the two-year anniversary of the Vesting Start Date
and approximately one-third (1/3) will vest on June 15, 2014 the three-year
anniversary of the Vesting Start Date, such that the Earned MSUs will be fully
vested on June 15, 2014, the three-year anniversary of the Vesting Start Date
(the “Vesting Schedule,” and each such date, a “Vesting Date”).    Vested MSUs:
   Provided that the Participant’s employment with the Company has not
terminated prior to the applicable Vesting Date (except as otherwise provided by
the Agreement), the Earned MSUs, if any, shall become vested MSUs on each of the
applicable Vesting Dates set forth in the Vesting Schedule (a “Vested MSU” or
“Vested MSUs”).    Settlement Date:    For each Vested MSU, except as otherwise
provided by the Agreement, the settlement date shall be a date occurring no
later than ten days following each applicable Vesting Date (each, a “Settlement
Date”).   

You acknowledge and agree that the Award and the Vesting Schedule set forth in
the Notice of Grant does not constitute an express or implied promise of your
continued engagement as an employee for the vesting period, for any period, or
at all, and shall not interfere with your right or the Company’s right to
terminate your employment with the Company or its Affiliates at any time, with
or without cause.

You hereby agree to accept as binding, conclusive and final all decisions or
interpretations of the Plan Administrator upon any questions relating to the
Plan and the Award.

[Signature Page Follows]

 

Page 2



--------------------------------------------------------------------------------

By your signature below, you agree that the Notice of Grant, the Agreement, the
Plan and the Employment Agreement constitute your entire agreement with respect
to the Award. PLEASE BE SURE TO READ ALL OF THE AGREEMENT AND THE PLAN, WHICH
CONTAIN THE SPECIFIC TERMS AND CONDITIONS OF THE AWARD.

 

INFOSPACE, INC. By:  

/s/ Linda Schoemaker

  Linda Schoemaker
interim General Counsel and Secretary

 

PARTICIPANT

/s/ William J. Ruckelshaus

William J. Ruckelshaus

 

Page 3



--------------------------------------------------------------------------------

APPENDIX A

ILLUSTRATION OF RELATIVE RETURN FACTOR AND RESULTING NUMBER OF EARNED MSUs

 

Percentage Point Difference of
Company TSR Over/Under
Benchmark Index Total  Return

  

Relative Return
Factor

  

Earned MSUs
(Per 1,000 Target MSUs)

100

   150.0%    1,500

95

   150.0%    1,500

90

   150.0%    1,500

85

   150.0%    1,500

80

   150.0%    1,500

75

   150.0%    1,500

70

   150.0%    1,500

65

   150.0%    1,500

60

   150.0%    1,500

55

   150.0%    1,500

50

   150.0%    1,500

45

   150.0%    1,500

40

   150.0%    1,500

35

   150.0%    1,500

30

   150.0%    1,500

25

   150.0%    1,500

20

   150.0%    1,500

15

   145.0%    1,450

10

   130.0%    1,300

5

   115.0%    1,150

4

   112.0%    1,120

3

   109.0%    1,090

2

   106.0%    1,060

1

   103.0%    1,030

0

   100.0%    1,000

-1

   97.0%    970

-2

   94.0%    940

-3

   91.0%    910

-4

   88.0%    880

-5

   85.0%    850

-10

   70.0%    700

-15

   55.0%    550

-20

   40.0%    400

-25

   25.0%    250

-30

   10.0%    100

-35

   0.0%    0

-40

   0.0%    0

-45

   0.0%    0

-50

   0.0%    0

-55

   0.0%    0

-60

   0.0%    0

-65

   0.0%    0

-70

   0.0%    0

-75

   0.0%    0

-80

   0.0%    0

-85

   0.0%    0

-90

   0.0%    0

-95

   0.0%    0

-100

   0.0%    0

 

Page A-1



--------------------------------------------------------------------------------

ILLUSTRATIONS OF CALCULATION OF EARNED MSUs PER 1,000 TARGET MSUs

 

 

Company Total Stockholder Return Exceeds Benchmark Index Total Return   
Assumptions:       

INSP:

  

Average Per Share Closing Price (beginning)

   $ 8.00   

Average Per Share Closing Price (ending)

   $ 10.00   

IWM:

  

Average Closing Index Value (beginning)

   $ 80.00   

Average Closing Index Value (ending)

   $ 90.00   

Computations:

  

Company Total Stockholder Return (“CTSR”)

     25 % 

Benchmark Index Total Return (“BITR”)

     12.5 % 

Relative Return Factor [(CTSR-BITR) x 3%] + 100%

     137.5 % 

Earned MSUs: Number of Target MSUs (1,000), multiplied by Relative Return Factor
(137.5%)

     1,375   

 

Company Total Stockholder Return Is Less Than Benchmark Index Total Return   
Assumptions:       

INSP:

  

Average Per Share Closing Price (beginning)

   $ 8.00   

Average Per Share Closing Price (ending)

   $ 7.00   

IWM:

  

Average Closing Index Value (beginning)

   $ 80.00   

Average Closing Index Value (ending)

   $ 85.00   

Computations:

  

Company Total Stockholder Return

     -12.5 % 

Benchmark Index Total Return

     6.25 % 

Relative Return Factor [(CTSR-BITR) x 3%] + 100%

     43.75 % 

Earned MSUs: Number of Target MSUs (1,000), multiplied by Relative Return Factor
(43.75%)

     437.5   

 

Page A-2



--------------------------------------------------------------------------------

EXHIBIT A

INFOSPACE, INC.

RESTATED 1996 FLEXIBLE STOCK INCENTIVE PLAN

MARKET STOCK UNIT AGREEMENT

The Company has granted to the Participant named in the Notice of Grant to which
the Agreement is attached an Award consisting of Market Stock Units subject to
the terms and conditions set forth in the Notice of Grant and the Agreement. The
Award has been granted pursuant to the Plan, the provisions of which are
incorporated herein by reference.

Unless otherwise defined herein or in the Notice of Grant, capitalized terms
shall have the meanings assigned under the Plan or the Notice of Grant.

1. The Award. The Company hereby awards to the Participant the Target Number of
MSUs set forth in the Notice of Grant, which, based on the level of attainment
of the Performance Criteria determined in accordance with Section 2 below, may
result in the Participant earning as little as zero MSUs or as many as the
Maximum Number of MSUs. Subject to the terms of the Agreement and the Plan, each
MSU, to the extent it is earned and becomes a Vested MSU, represents a right to
receive one Share on the applicable Settlement Date. Unless and until an MSU has
been determined to be an Earned MSU and has vested and become a Vested MSU as
set forth in the Notice of Grant, the Participant will have no right to
settlement of such MSUs. Prior to settlement of any earned and vested MSUs, such
MSUs will represent an unfunded and unsecured obligation of the Company.

2. Measurement of Performance Criteria. The components of the Performance
Criteria shall be determined as follows:

2.1 “Company Total Stockholder Return” means the percentage point increase or
decrease in the Company’s Average Share Closing Price for the 30 trading days
following its earnings release for the most recently completed fiscal year prior
to the Grant Date (the “Initial Measurement Period”) and the 30 trading days
following its earnings release for the fiscal year in which the Grant Date
occurs (the “Final Measurement Period”), respectively, as adjusted for
dividends, if any.

2.2 “Average Per Share Closing Price” means the average of the daily closing
prices per Share as reported on the NASDAQ Global Select Market for all trading
days falling within an applicable 30-day period described in Section 2.1. The
Average Per Share Closing Price shall be adjusted in each case to reflect an
assumed reinvestment, as of the applicable ex-dividend date, of any cash
dividends and other cash distributions (excluding cash distributions resulting
from share repurchases or redemptions by the Company) paid to stockholders, as
applicable, from the first trading day of the Initial Measurement Period to the
last trading day of the Final Measurement Period (the “Full Measurement
Period”).

2.3 “Benchmark Index Total Return” means the percentage point increase or
decrease in (a) the Average Closing Index Value for the Final Measurement Period
over (b) the Average Closing Index Value for the Initial Measurement Period.

 

Page 1



--------------------------------------------------------------------------------

2.4 “Average Closing Index Value” means the average of the daily closing index
values of the Benchmark Index as reported by the NYSE for all trading days
falling within an applicable 30-day period described in Section 2.3.

3. Certification of Earned MSUs. Within thirty days following completion of the
Final Measurement Period, the Plan Administrator shall certify in writing the
level of attainment of the Performance Criteria, the resulting Relative Return
Factor and the number of MSUs which have become Earned MSUs.

4. Vesting of Earned MSUs.

4.1 Normal Vesting. Except as otherwise provided by the Agreement, Earned MSUs
shall vest and become Vested MSUs as provided in the Notice of Grant.

4.2 Forfeiture upon Termination of Employment. Notwithstanding any contrary
provision of the Agreement or the Notice of Grant, if the Participant’s
employment with the Company terminates for any or no reason prior to the end of
the Final Measurement Period, the MSUs awarded by the Agreement shall not become
Earned MSUs and shall thereupon be forfeited at no cost to the Company. If the
Participant’s employment with the Company terminates for any or no reason prior
to the vesting of any unvested Earned MSUs, such unvested Earned MSUs shall
thereupon be forfeited at no cost to the Company.

5. Settlement of the Award.

5.1 Issuance of Shares of Stock. Subject to the provisions of Section 5.3 and
Section 6 below, on the Settlement Date, the Company shall issue to the
Participant (or, if applicable, the Participant’s heirs) one Share with respect
to each Vested MSU to be settled on such date. Shares issued in settlement of
Vested MSUs shall not be subject to any restriction on transfer other than any
such restriction as may be required pursuant to Section 14.

5.2 Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with a Company-designated brokerage firm or, at the
Company’s discretion, any other broker with which the Participant has an account
relationship of which the Company has notice any or all Shares acquired by the
Participant pursuant to the settlement of the Award. Except as provided by the
preceding sentence, a certificate for the Shares as to which the Award is
settled shall be registered in the name of the Participant, or, if applicable,
in the names of the Participant’s heirs.

5.3 Fractional Shares. The Company shall not be required to issue fractional
Shares upon the settlement of the Award.

6. Tax Withholding. The Participant agrees that, as a condition of receiving
Shares pursuant to the Award, the Participant will make arrangements
satisfactory to the Company or the Affiliate that employs the Participant for
the satisfaction of all withholding obligations of the Company or the applicable
Affiliate with respect to any taxable event arising as a result of the vesting
and settlement of the MSUs. The withholding obligations may be satisfied by one
or a combination of the following methods: (i) withholding from the
Participant’s wages or other cash compensation paid to the Participant by the
Company or the applicable Affiliate; (ii) withholding from proceeds of the sale
of Shares acquired upon vesting and settlement of the MSUs, either through a
voluntary sale or through a mandatory sale arranged

 

Page 2



--------------------------------------------------------------------------------

by the Company (on the Participant’s behalf pursuant to this authorization);
(iii) withholding in Shares to be issued upon vesting and settlement of the
MSUs; or (iv) direct payment from the Participant.

7. Corporate Transaction.

7.1 Effect of Corporate Transaction During Full Measurement Period.
Notwithstanding anything in the Plan to the contrary, in the event of a
Corporate Transaction during the Full Measurement Period, the Final Measurement
Period shall be deemed to end upon the trading day immediately preceding the
consummation of the Corporate Transaction for purposes of determining the
Company Total Stockholder Return and the Benchmark Index Total Return, and the
number of MSUs that are Earned MSUs will be determined in accordance with
Section 2 of the Agreement. For this determination, the Average Per Share
Closing Price to be used in the definition of Company Total Stockholder Return
will be the closing price per Share of the Stock on the trading day immediately
preceding the consummation of the Corporate Transaction and the value to be used
in the definition of Benchmark Index Total Return shall be the close of the
index on the trading day immediately preceding the consummation of the Corporate
Transaction.

7.2 Treatment of Earned MSUs. Notwithstanding anything in the Plan to the
contrary, in the event of a Corporate Transaction, any outstanding unvested
Earned MSUs (including Earned MSUs calculated in accordance with Section 7.1)
shall be treated in the manner that RSUs are treated under Section 16(b) of the
Plan.

8. Payments after Death. Any distribution or delivery to be made to the
Participant under the Agreement will, if the Participant is then deceased, be
made to the administrator or executor of the Participant’s estate. Any such
administrator or executor must furnish the Company with (a) written notice of
his or her status as transferee and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.

9. Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable under the
Agreement unless and until such Shares, or certificates representing such
Shares, will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Participant or the
Participant’s broker.

10. No Effect on Employment. The Participant’s employment with the Company and
its Affiliates is on an at-will basis only. Accordingly, the terms of the
Participant’s employment with the Company and its Affiliates will be determined
from time to time by the Company or the applicable Affiliate, and the Company or
the Affiliates will have the right, which is hereby expressly reserved, to
terminate or change the terms of the employment of the Participant at any time
for any reason whatsoever, with or without good cause or notice.

11. Address for Notices. Any notice to be given to the Company under the terms
of the Agreement will be addressed to the Company at 601 108th Avenue NE, Ste.
1200, Bellevue, WA 98004; Attn: Stock Administration, or at such other address
as the Company may hereafter designate in writing or electronically.

 

Page 3



--------------------------------------------------------------------------------

12. Award is Not Transferable. Except to the limited extent provided in
paragraph 8, the Award and the rights and privileges conferred under the Award
may not be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of the Award, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, the Award and the rights and privileges conferred hereby
immediately will become null and void.

13. Binding Agreement. Subject to the limitation on the transferability of the
Award contained herein, the Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

14. Additional Conditions to Issuance of Stock. If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of Shares upon any securities exchange or under any state or federal law, or the
consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to the Participant (or his or
her estate) in connection with the Award, such issuance will not occur unless
and until such listing, registration, qualification, consent or approval will
have been effected or obtained free of any conditions not acceptable to the
Company. The Company will make all reasonable efforts to meet the requirements
of any such state or federal law or securities exchange and to obtain any such
consent or approval of any such governmental authority.

15. Plan Governs. The Agreement and the Notice of Grant are subject to all terms
and provisions of the Plan. In the event of a conflict between one or more
provisions of the Agreement or the Notice of Grant and one or more provisions of
the Plan, the provisions of the Plan will govern.

16. Plan Administrator Authority. The Plan Administrator will have the power to
interpret the Plan and the Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any MSUs have been earned or have
vested). All actions taken and all interpretations and determinations made by
the Plan Administrator in good faith will be final and binding upon the
Participant, the Company and all other interested persons. No member of the Plan
Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Agreement.

17. Governing Law. The interpretation, performance and enforcement of the
Agreement shall be governed by the laws of the State of Washington without
regard to the conflict-of-laws rules thereof or of any other jurisdiction.

18. Section 409A. The parties intend that the Agreement and the payments
provided hereunder be exempt from the requirements of Section 409A of the Code,
and any official guidance and regulations issued in respect of Section 409A of
the Code (together, “Section 409A”) to the maximum extent possible, whether
pursuant to the short-term deferral exception described in Treasury Regulation
Section 1.409A-1(b)(4) or otherwise. To the extent Section 409A is applicable to
the Agreement and such payments, the parties intend that the Agreement and such
payments comply with the deferral, payout and other limitations and restrictions
imposed under Section 409A. Notwithstanding any other provision of the

 

Page 4



--------------------------------------------------------------------------------

Agreement or any other plan or agreement to the contrary, the Agreement shall be
interpreted, operated and administered in a manner consistent with such
intentions. If the Participant is a “specified employee,” within the meaning of
Code Section 409A(a)(2)(B)(i), then to the extent necessary to avoid subjecting
the Participant to the imposition of any additional tax under Section 409A,
amounts that would otherwise be payable under the Agreement during the six-month
period immediately following the Participant’s “separation from service,” within
the meaning of Code Section 409A(a)(2)(A)(i), shall not be paid to the
Participant during such period, but shall instead be accumulated and paid to the
Participant (or, in the event of the Participant’s death, the Participant’s
estate) in a lump sum on the first business day following the earlier of (i) the
date that is six months after the Participant’s separation from service or
(ii) the Participant’s death. Notwithstanding any other provision of the Plan,
the Agreement or the Notice of Grant, the Company makes no representations or
warranties to the Participant with respect to any tax, economic or legal
consequences of the Agreement or any payments provided hereunder, and no
provision of the Agreement shall be interpreted or construed to transfer any
liability for failure to comply with Section 409A from the Participant or any
other individual to the Company or any of its Affiliates. By executing the
Agreement, the Participant shall be deemed to have waived any claim against the
Company and its affiliates with respect to any such tax, economic or legal
consequences (including, without limitation, any claim for taxes, interest,
penalties or any other amounts arising from or imposed as a result of any
failure to satisfy the requirements of Section 409A or any other legal
requirements).

19. Employment Agreement; Conflicting Terms.

19.1 Notwithstanding anything to the contrary contained in the Notice of Grant,
in the Agreement or in the Plan, subject to Section 19.2, in the event of any
conflict between the terms and conditions of the Award as set forth in the
Notice of Grant, in the Agreement and in the Plan, as the case may be, and the
terms and conditions of the Employment Agreement, the terms and conditions of
the Employment Agreement shall prevail, and any outstanding unvested Earned MSUs
(including Earned MSUs calculated in accordance with Section 19.3 or
Section 19.4, as applicable) shall be treated in the manner that Earned MSUs are
treated in Section 6 (Termination of Employment) of the Employment Agreement
unless the conflicting provision in the Notice of Grant, in the Agreement or in
the Plan, as the case may be, is more favorable to the Participant; in which
case, the provision more favorable to the Participant shall govern.

19.2 For purposes of this Section 19, the terms “Cause” and “Change of Control”
have the meanings assigned to those terms in the Employment Agreement. For
purposes of this Section 19 and applying Section 6 (Termination of Employment)
of the Employment Agreement, a Participant will be considered to have terminated
the Participant’s employment for “Good Reason” if the Participant’s termination
of employment with the Company for “Good Reason” (as the term is defined in the
Employment Agreement, which term shall include, for the avoidance of doubt,
“Good Reason in Connection with a Significant Corporate Transaction”) also
constitutes an “involuntary separation from service without cause” (within the
meaning of Treasury Regulation Section 1.409A-1(d)).

19.3 For purposes of this Section 19, in the event of a termination of the
Participant’s employment by the Company without “Cause” or by the Participant
for “Good Reason,” in each case where such termination is not in connection with
a “Change of Control” (any such termination is referred to herein as an
“Employment Termination”), during the Full Measurement Period, the Final
Measurement Period shall be deemed to end upon the trading day immediately
preceding the Participant’s Employment Termination for purposes of determining
the Company Total Stockholder Return and the Benchmark Index Total Return, and

 

Page 5



--------------------------------------------------------------------------------

the number of MSUs that are Earned MSUs for such Participant will be determined
in accordance with Section 2 of the Agreement. For this determination, the
Average Per Share Closing Price to be used in the definition of Company Total
Stockholder Return will be the closing price per Share of the Stock on the
trading day immediately preceding the Participant’s Employment Termination, and
the value to be used in the definition of Benchmark Index Total Return shall be
the close of the Benchmark Index on the trading day immediately preceding the
Participant’s Employment Termination.

19.4 For purposes of this Section 19, in the event of a Change of Control during
the Full Measurement Period, the Final Measurement Period shall be deemed to end
upon the trading day immediately preceding the consummation of the Change of
Control for purposes of determining the Company Total Stockholder Return and the
Benchmark Index Total Return, and the number of MSUs that are Earned MSUs will
be determined in accordance with Section 2 of the Agreement. For this
determination, the Average Per Share Closing Price to be used in the definition
of Company Total Stockholder Return will be the closing price per Share of the
Stock on the trading day immediately preceding the consummation of the Change of
Control and the value to be used in the definition of Benchmark Index Total
Return shall be the close of the Benchmark Index on the trading day immediately
preceding the consummation of the Change of Control.

 

Page 6



--------------------------------------------------------------------------------

Exhibit D

INFOSPACE, INC.

RESTATED 1996 FLEXIBLE STOCK INCENTIVE PLAN

NONQUALIFIED STOCK OPTION LETTER AGREEMENT

TO: William J. Ruckelshaus (“Optionee”)

This Nonqualified Stock Option Letter Agreement (this “Agreement”) is made as of
June 15, 2011.

We are pleased to inform you that you have been selected by InfoSpace, Inc.
(the “Company”) to receive a stock option (the “Option”) to purchase shares of
the Company’s common stock (the “Option Shares”) under the Company’s Restated
1996 Flexible Stock Incentive Plan (the “Plan”).

The terms of the Option are as set forth in this Agreement, in the Plan and in
the Amended and Restated Employment Agreement effective as of June 15, 2011,
between the Company and Optionee, as may be amended or supplemented from time to
time (the “Employment Agreement”). The Plan and the Employment Agreement are
incorporated by reference into this Agreement, which means that this Agreement
is limited by and subject to the express terms and provisions of the Plan and
the Employment Agreement. Capitalized terms that are not defined in this
Agreement have the meanings given to them in the Plan.

The most important terms of the Option are summarized as follows:

 

1. Grant Date:  

June 15, 2011.

   2. Number of Option Shares:  

800,000

   3. Exercise Price Per Share:  

$8.74.

   4. Expiration Date:  

June 15, 2018.

   5. Vesting Start Date:  

June 15, 2011.

   6. Type of Option:  

Nonqualified Stock Option.

  

7. The Option shall vest as follows: 33.33% of the total Option shall vest on
June 15, 2012, the one-year anniversary of the Vesting Start Date, and
approximately 16.67% shall vest at the end of each six-month period thereafter,
such that the Option shall be fully vested on June 15, 2014, the three-year
anniversary of the Vesting Start Date.

8. Exercisability: Any portion of the Option that is vested may be exercised at
any time during the period prior to the date the Option terminates. No partial
exercise of the Option may be for less than five percent (5%) of the total
number of Option Shares then available under the Option. In no event shall the
Company be required to issue fractional shares.



--------------------------------------------------------------------------------

9. Termination of Option: The unvested portion of the Option will terminate
automatically and without further notice immediately upon termination (voluntary
or involuntary) of your employment with the Company or its Affiliates. The
vested portion of the Option will terminate automatically and without further
notice on the earliest of the dates set forth below:

a. three (3) months after termination of your employment with the Company or its
Affiliates for any reason other than disability (as defined below) or death;

b. one (1) year after termination of your employment with the Company or its
Affiliates by reason of disability or death;

c. ten (10) days after termination of your employment with the Company or its
Affiliates for cause (as defined below); or

d. the Expiration Date.

IT IS YOUR RESPONSIBILITY TO BE AWARE OF THE DATE YOUR OPTION TERMINATES.

The term “disability” means a mental or physical impairment that is expected to
result in death or that has lasted or is expected to last for a continuous
period of twelve (12) months or more and that causes you to be unable, in the
opinion of the Company, to perform your duties for the Company or any of its
Affiliates and to be engaged in any substantial gainful activity.

The term “cause” means dishonesty, fraud, misconduct, unauthorized use or
disclosure of confidential information or trade secrets, or conviction or
confession of a crime punishable by law (except minor violations), in each case
as determined by the Plan Administrator, and its determination will be
conclusive and binding.

10. Method of Exercise: You may exercise the Option by giving written notice to
the Company, in form and substance satisfactory to the Company, which will state
the election to exercise the Option and the number of Option Shares for which
you are exercising the Option. The written notice must be accompanied by full
payment of the exercise price for the number of Option Shares you are
purchasing.

11. Form of Payment: You may pay the Option exercise price, in whole or in part,
in cash, by check or, unless the Plan Administrator determines otherwise, by
(a) delivery of a properly executed exercise notice together with irrevocable
instructions to a broker to promptly deliver to the Company the amount of sale
or loan proceeds necessary to pay the exercise price, or (b) such other
consideration as the Plan Administrator may permit.

12. Withholding Taxes: As a condition to the exercise of any portion of the
Option that is treated as a nonqualified stock option, you must make such
arrangements as the Company may require for the satisfaction of any federal,
state or local withholding tax obligations that may arise in connection with
such exercise. The Company has the right to retain without notice a sufficient
number of Option Shares to satisfy the withholding obligation. Unless the Plan
Administrator determines otherwise, you may satisfy the withholding obligation
by electing to have the Company withhold from the Option Shares to be issued
upon exercise that number of Option Shares having a fair market value equal to
the amount required to be withheld.

 

Page 2



--------------------------------------------------------------------------------

13. Limited Transferability: During your lifetime only you can exercise the
Option. The Option is not transferable except by will or by the applicable laws
of descent and distribution. The Plan provides for exercise of the Option by the
personal representative of your estate or the beneficiary thereof following your
death.

14. Registration: At the present time, the Company has an effective registration
statement with respect to the Option Shares. The Company intends to maintain
this registration but has no obligation to do so. In the event that such
registration is no longer effective, you will not be able to exercise the Option
unless exemptions from registration under federal and state securities laws are
available; such exemptions from registration are very limited and might be
unavailable.

15. Successors: This Agreement will inure to the benefit of the successors and
assigns of the Company and be binding upon you and your heirs, executors,
administrators, successors and assigns.

16. No Stockholder Rights: Neither Optionee nor any person entitled to exercise
Optionee’s rights in the event of his or her death shall have any of the rights
of a stockholder with respect to the Option Shares subject to the Option except
to the extent the certificates for such Option Shares shall have been issued
upon the exercise of the Option.

17. Notice: Any notice required to be given under the terms of this Agreement
shall be addressed to the Company, in care of its Secretary, at the office of
the Company at 601 - 108th Avenue NE, Suite 1200, Bellevue, Washington, 98004,
and any notice to be given to Optionee shall be addressed to Optionee at the
address given beneath Optionee’s signature to this Agreement, or such other
address as either party to this Agreement may hereafter designate in writing to
the other. Any such notice shall be deemed to have been duly given when enclosed
in a properly sealed envelope or wrapper addressed as aforesaid, registered or
certified and deposited (postage or registration or certification fee prepaid)
in a post office or branch post office regularly maintained by the United
States.

18. Plan Administrator Decisions Conclusive: All decisions of the Plan
Administrator upon any questions arising under the Plan or under this Agreement
shall be conclusive.

19. Washington Law: The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the state of Washington.

20. Employment Agreement; Conflicting Terms: Notwithstanding anything to the
contrary contained in this Agreement or in the Plan, in the event of any
conflict between the terms and conditions of the Option as set forth in this
Agreement and in the Plan, as the case may be, and the terms and conditions of
the Employment Agreement, the terms and conditions of the Employment Agreement
shall prevail unless the conflicting provision in this Agreement or in the Plan,
as the case may be, is more favorable to Optionee; in which case, the provision
more favorable to Optionee shall govern; provided, however, that notwithstanding
the foregoing, in no event shall any extended exercise period set forth in the
Employment Agreement modify or extend the Expiration Date of the Option as set
forth in this Agreement.

[Signature Page Follows]

 

Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Optionee have executed this Agreement as of
the day and year first above written. Optionee hereby accepts the Option
described above and acknowledges receipt of a copy of this Agreement and the
Plan.

 

Sincerely, INFOSPACE, INC. By:  

/s/ Linda Schoemaker

  Linda Schoemaker   Interim General Counsel and Secretary

ACCEPTANCE AND ACKNOWLEDGEMENT

I, William J. Ruckelshaus, a resident of the state of Washington, accept the
Option described in this Agreement and in the Plan and acknowledge receipt of a
copy of this Agreement and a copy of the Plan. I have read and understand the
Plan.

DATED: 6/21/11

 

/s/ William J. Ruckelshaus

William J. Ruckelshaus

 

SSN or Taxpayer ID Number

Address:

 

 

 

 

 

Home Telephone Number:

 

 

Page 4